                                                 United States District Court
                                                 Central District of California
                                **AMENDED 10/18/18 PURSUANT TO PARTIES’ STIPULATION RE: RESTITUTION*
 UNITED STATES OF AMERICA vs.                                      Docket No.             SACR 16-00132-CJC

 Defendant    Moses S. Hall                                        Social Security No. 2        9      0     4
       True Name: Moses Sheldon Hall
       Monikers: “Squirt”
                                                                   (Last 4 digits)
       Also Known As: Hall, Moses S; Hall, Mose;
 akas: Hall, Mose Sheldon; Hall, Moses

                                    JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                       MONTH     DAY    YEAR
  In the presence of the attorney for the government, the defendant appeared in person on this date.       JUN   25     2018


 COUNSEL                                                        Kenneth Reed (Rtd)
                                                                 (Name of Counsel)
    PLEA         X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO        NOT
                                                                                                           CONTENDERE    GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Wire Fraud and Attempted Wire Fraud in violation of 18 U.S.C. § 1343 as charged in Count 12 of the
          Indictment/Information and Attempt to Interfere with Administration of Internal Revenue Laws in violation of 26
          U.S.C. § 7212(a) as charged in Count 15 of the Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient
AND PROB/ cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and
  COMM    convicted and ordered that:
   ORDER

The defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the
Bureau of Prisons’ Inmate Financial Responsibility Program.

It is further ordered that the defendant shall pay restitution in the total amount of $1,939,934.65 pursuant to 18 U.S.C. §
3663A.

Defendant shall pay restitution in the total amount of $1,939,934.65 to victims as set forth in a separate victim list
prepared by the probation office which this Court adopts and which reflects the Court’s determination of the amount of
restitution due to each victim. The victim list, which shall be forwarded to the fiscal section of the clerk’s office, shall
remain confidential to protect the privacy interests of the victims.

Pursuant to 18 U.S.C. § 3664(d)(5), a final determination of the victim's losses will be ordered at a deferred restitution
hearing after such information becomes available. An amended judgment will be entered after such determination.

The Court finds from a consideration of the record that the defendant’s economic circumstances allow for restitution
payments pursuant to the following schedule: Restitution shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program. If any
amount of the restitution remains unpaid after release from custody, nominal monthly payments of at least 10% of
defendant's gross monthly income but not less than $100, whichever is greater, shall be made during the period of
supervised release and shall begin 30 days after the commencement of supervision. Nominal restitution payments are
CR-104 (09/11)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                          Page 1 of 6
 USA vs. Moses S. Hall                                              Docket No.:   SACR 16-00132-CJC

ordered as the Court finds that the defendant's economic circumstances do not allow for either immediate or future
payment of the amount ordered.

Pursuant to 18 USC § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 USC §
3612(g).

The defendant shall comply with General Order No. 01-05.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay a fine in addition to restitution.

The Court recommends that the Bureau of Prisons conduct a medical evaluation of the defendant and provide all
necessary treatment.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Moses S. Hall, is
hereby committed on the Counts 12 and 15 of the 16-Count Indictment to the custody of the Bureau of Prisons for a term
of FORTY-EIGHT (48) MONTHS. This term consists of 48 months on Count 12 and 36 months on Count 15, to be
served concurrently.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years under
the following terms and conditions. This term consists of three (3) years on each of Counts 12 and 15, all such terms to
run concurrently.

         1. The defendant shall comply with the rules and regulations of the United States Probation Office and
            General Order 05-02, with the exception of Conditions 5, 6, and 14 of that Order; and General Order
            01-05, including the three special conditions delineated in General Order 01-05;

         2. During the period of community supervision, the defendant shall pay the special assessment and
            restitution in accordance with this judgment's orders pertaining to such payment;

         3. The defendant shall cooperate in the collection of a DNA sample from the defendant;

         4. Pursuant to 18 U.S.C. §§ 3563(b), 3583(d), and USSG §5E1.1(a)(2), the defendant shall pay restitution
            in the total amount of $314,162. The amount of restitution shall be paid as follows: Internal Revenue
            Service, Mail Stop 6261, 333 West Pershing Avenue, Kansas City, MO 64108. The defendant shall
            make monthly payments of at least 10% of his gross monthly income, but not less than $100,
            whichever is greater, during the period of community supervision. Payments for this restitution to the
            Internal Revenue Service shall commence if and only if restitution to the wire fraud victims is paid in
            full;

         5. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
            judgments and any anticipated or unexpected financial gains to any outstanding Court-ordered
            financial obligation;

         6. The defendant shall report this conviction to the State Bar of California, and to any other state in which
            the defendant has been licensed to practice law, and thereafter comply with any orders, including any
            employment or business restrictions. Further, the defendant shall show proof to the Probation Officer
            of compliance with this order; and

CR-104 (09/11)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 6
 USA vs. Moses S. Hall                                                       Docket No.:       SACR 16-00132-CJC


         7. The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business
            involving loan modification programs or any other business involving the solicitation of funds or cold-
            calls to customers without the express approval of the Probation Officer prior to engagement in such
            business or employment. Further, the defendant shall provide the Probation Officer with access to any
            and all business records, client lists and other records pertaining to the operation of any business
            owned, in whole or in part, by the defendant, as directed by the Probation Officer.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or before
12 noon, August 6, 2018. In the absence of such designation, the defendant shall report on or before the same date and
time, to the United States Marshal located at the United States Court House, 411 West Fourth Street, Santa Ana, California
92701-4516.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses
a low risk of future substance abuse.

On government’s motion, all remaining counts dismissed.

Bond is exonerated upon surrender.

The Court advised the defendant of his right to appeal.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            October 18, 2018
            Date                                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            October 18, 2018                                By    M. Kunig
            Filed Date                                            Deputy Clerk




CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs. Moses S. Hall                                                            Docket No.:        SACR 16-00132-CJC

 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
 USA vs. Moses S. Hall                                                           Docket No.:      SACR 16-00132-CJC



   X    The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                    1. Special assessments pursuant to 18 U.S.C. §3013;
                    2. Restitution, in this sequence:
                              Private victims (individual and corporate),
                              Providers of compensation to private victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                    5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 6
 USA vs. Moses S. Hall                                                          Docket No.:       SACR 16-00132-CJC


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                                 Date




                    U. S. Probation Officer/Designated Witness                                Date



CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 6
